DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-16 as originally filed are currently pending and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walterscheid (Pub. No. US2012/0160224) hereinafter Walterscheid, in view of Bastioli et al. (Pub. No. US2010/0016470) hereinafter Bastioli.
As per claim 1, Walterscheid teaches a dog toy (abstract: it is obvious to one of ordinary skill in the art that a toy can be used as a dog toy), comprising: 
a projectile comprising (abstract, line 1-2: a toy projectile launching system that launches a toy projectile):
a leading portion attached by a longitudinal extension to a trailing portion (see figure 1 ref 14 which depicts a projectile that has a leading portion that is attached by a longitudinal extension to a trailing portion), 
wherein the projectile is configured to fly through an air space with the leading portion flying first and then followed by the trailing portion (paragraph [0032] lines 4-11: When the toy projectile 14 is released, the elastic loops 19, 20 retract. The arm elements 16, 18 spring back to their uncocked positions and the toy projectile 14 is accelerated through the open area 32. At the open area 32, the momentum of the toy projectile 14 causes the toy projectile 14 to continue its forward movement past the open area 32. This launches the toy projectile 14 into flight as the hook projections 22 disengage the elastic loops 19, 20); 
a first hook disposed opposite a second hook about a longitudinal axis, the longitudinal axis defined along the longitudinal extension (paragraph [0020] lines 8-9: The toy projectile 14 has hook projections 22 that engage both of the elastic loops 19, 20, see inserted image below)1,

    PNG
    media_image1.png
    287
    752
    media_image1.png
    Greyscale

wherein the first hook and second hook are attached near, to or formed as part of the leading portion (see the inserted image above ref. 22), 
wherein an open portion of each hook is configured to receive an elastic band within the open portion (paragraph [0020] lines 8-9: The toy projectile 14 has hook projections 22 that engage both of the elastic loops 19, 20, see the inserted image above), 
wherein the open portion is facing open towards the trailing portion (see the inserted image above ref. 22); 
a finger grip attached near, to or formed as part of the trailing portion, the finger grip configured to allow a user to grip the projectile with a user's fingers (see the annotated image below, ref. m);

    PNG
    media_image2.png
    234
    694
    media_image2.png
    Greyscale
 
and a slingshot associated with the projectile, the slingshot configured to launch the projectile through the air space a distance away from the user, the slingshot comprising (paragraph [0032] lines 1-11: As the elastic loops 19, 20 stretch, they store energy. Furthermore, as the arm elements 16, 18 move in opposition of the torsion springs 44, the torsion springs 44 store energy. When the toy projectile 14 is released, the elastic loops 19, 20 retract. The arm elements 16, 18 spring back to their uncocked positions and the toy projectile 14 is accelerated through the open area 32. At the open area 32, the momentum of the toy projectile 14 causes the toy projectile 14 to continue its forward movement past the open area 32. This launches the toy projectile 14 into flight as the hook projections 22 disengage the elastic loops 19, 20): 
a handle configured to be gripped by the user (figure 1 ref. 24); 
a pair of prongs connected and/or extending from a top of the handle, wherein the pair of prongs form an opening wherein the opening is at least as wide as a maximum width of the projectile (paragraph [0020] lines 3-4: The launcher 12 includes two spring-loaded arm elements 16, 18); 
at least one elastic band connected to each prong of the pair of prongs (paragraph [0020] lines 4-8: The force used to propel the toy projectile 14 is provided by the spring energy stored by the spring-loaded arm elements 16, 18 and the stretching of two elastic loops 19, 20 that extend from the arm elements 16, 18); 
wherein each at least one elastic band is releasably captured by its respective first or second hook of the projectile during launching by the user (paragraph [0020] lines 8-9: The toy projectile 14 has hook projections 22 that engage both of the elastic loops 19, 20, see the inserted image)2.

    PNG
    media_image1.png
    287
    752
    media_image1.png
    Greyscale

However, Walterscheid fails to explicitly teach a projectile that is dog bone shaped that has a first pair of bulbous portions disposed at the leading portion and a second pair of bulbous portions disposed at the trailing portion, wherein the longitudinal extension connects the first and second pair of bulbous portions. 
Bastioli teaches wherein the projectile is dog bone shaped having a first visual pair of bulbous portions disposed at the leading portion and a second visual pair of bulbous portions disposed at the trailing portion (see figure 1 which depicts a dog bone having a pair of bulbous portions at the leading portion and a second pair of bulbous portions at the trailing portion. It is obvious to one of ordinary skill in the art that a dog bone is a projectile as it can be thrown), 
wherein the longitudinal extension connects the first and second visual pair of bulbous portions (see figure 1 which depicts a first and second pair of bulbous portions connected by a longitudinal extension);
Walterscheid and Bastioli are considered to be analogous to the claimed invention because both are in the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid to include a dog bone shaped projectile as taught by Bastioli to provide a pet toy comprising a dog bone shaped projectile.
As per claim 2, Walterscheid as modified by Bastioli teaches the dog toy of claim 1, 
and further teaches wherein the first visual pair of bulbous portions are heavier in weight in comparison to the second visual pair of bulbous portions (see the annotated image below ref J and T. It is obvious to one of ordinary skill of the art that the first pair of bulbous portion J are heavier in weight compared to the second bulbous portion T due to the first pair J being larger and more solid than the second pair T).

    PNG
    media_image3.png
    256
    684
    media_image3.png
    Greyscale

As per claim 9, Walterscheid as modified by Bastioli teaches the dog toy of claim 1,
and further teaches wherein a center of gravity of the projectile is closer to the leading portion in comparison to the trailing portion (see annotated image above, it is obvious to one of ordinary skill in the art that ref. J is heavier in weight compared to the second bulbous portion T due to ref. J being larger and more solid than ref. T. Since the leading portion ref. J is larger and weighs more (has more mass) than the trailing portion ref. T, the center of gravity is closer to the leading portion ref. J)3.
As per claim 10, Walterscheid as modified by Bastioli teaches the dog toy of claim 1,
and further teaches wherein the projectile is integrally formed as one part (see figure 1 ref. 14 which depicts a projectile formed as one part).
As per claim 11, Walterscheid as modified by Bastioli teaches the dog toy of claim 1, 
However, Walterscheid fails to explicitly teach a projectile that is made of a polymer.
Bastioli teaches wherein the projectile comprises an elastomeric polymer, a thermoplastic elastomer or a thermoplastic rubber (paragraph [0016] lines 1-4: The biodegradable material according to the present invention comprises starch, a non-pre-plasticized polyvinyl alcohol-co-vinyl acetate copolymer and at least one plasticizer).
Walterscheid and Bastioli are considered to be analogous to the claimed invention because both are in the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid to include a dog bone shaped projectile as taught by Bastioli to provide a pet toy comprising a dog bone shaped projectile made of polymer.
Claims 12, is rejected because the dimensions of the projectile are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting weight could provide benefits to the projectile, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As per claim 16, Walterscheid teaches a dog toy (abstract: it is obvious to one of ordinary skill in the art that a toy can be used as a dog toy), comprising:
a projectile comprising (abstract, line 1-2: a toy projectile launching system that launches a toy projectile):
a leading portion attached by a longitudinal extension to a trailing portion (see figure 1 ref 14 which depicts a projectile that has a leading portion that is attached by a longitudinal extension to a trailing portion), 
wherein the projectile is configured to fly through an air space with the leading portion flying first and then followed by the trailing portion (paragraph [0032] lines 4-11: When the toy projectile 14 is released, the elastic loops 19, 20 retract. The arm elements 16, 18 spring back to their uncocked positions and the toy projectile 14 is accelerated through the open area 32. At the open area 32, the momentum of the toy projectile 14 causes the toy projectile 14 to continue its forward movement past the open area 32. This launches the toy projectile 14 into flight as the hook projections 22 disengage the elastic loops 19, 20); 
a first hook disposed opposite a second hook about a longitudinal axis, the longitudinal axis defined along the longitudinal extension (paragraph [0020] lines 8-9: The toy projectile 14 has hook projections 22 that engage both of the elastic loops 19, 20, see inserted image below)4,

    PNG
    media_image1.png
    287
    752
    media_image1.png
    Greyscale

wherein the first hook and second hook are attached near, to or formed as part of the leading portion (see the inserted image above ref. 22), 
wherein an open portion of each hook is configured to receive an elastic band within the open portion (paragraph [0020] lines 8-9: The toy projectile 14 has hook projections 22 that engage both of the elastic loops 19, 20, see the inserted image above), 
wherein the open portion is facing open towards the trailing portion (see the inserted image above ref. 22); 
a finger grip attached near, to or formed as part of the trailing portion, the finger grip configured to allow a user to grip the projectile with a user's fingers (see the annotated image below, ref. m);

    PNG
    media_image2.png
    234
    694
    media_image2.png
    Greyscale
 
and a slingshot associated with the projectile, the slingshot configured to launch the projectile through the air space a distance away from the user, the slingshot comprising (paragraph [0032] lines 1-11: As the elastic loops 19, 20 stretch, they store energy. Furthermore, as the arm elements 16, 18 move in opposition of the torsion springs 44, the torsion springs 44 store energy. When the toy projectile 14 is released, the elastic loops 19, 20 retract. The arm elements 16, 18 spring back to their uncocked positions and the toy projectile 14 is accelerated through the open area 32. At the open area 32, the momentum of the toy projectile 14 causes the toy projectile 14 to continue its forward movement past the open area 32. This launches the toy projectile 14 into flight as the hook projections 22 disengage the elastic loops 19, 20): 
a handle configured to be gripped by the user (figure 1 ref. 24); 
a pair of prongs connected and/or extending from a top of the handle, wherein the pair of prongs form an opening wherein the opening is at least as wide as a maximum width of the projectile (paragraph [0020] lines 3-4: The launcher 12 includes two spring-loaded arm elements 16, 18); 
at least one elastic band connected to each prong of the pair of prongs (paragraph [0020] lines 4-8: The force used to propel the toy projectile 14 is provided by the spring energy stored by the spring-loaded arm elements 16, 18 and the stretching of two elastic loops 19, 20 that extend from the arm elements 16, 18); 
wherein each at least one elastic band is releasably captured by its respective first or second hook of the projectile during launching by the user (paragraph [0020] lines 8-9: The toy projectile 14 has hook projections 22 that engage both of the elastic loops 19, 20, see the inserted image)5.

    PNG
    media_image1.png
    287
    752
    media_image1.png
    Greyscale

wherein the projectile is integrally formed as one part (see figure 1 ref. 14 which depicts a projectile formed as one part);
 However, Walterscheid fails to explicitly teach a projectile that is dog bone shaped that has a first pair of bulbous portions disposed at the leading portion and a second pair of bulbous portions disposed at the trailing portion, wherein the longitudinal extension connects the first and second pair of bulbous portions and a projectile that comprises an elastomeric polymer. 
Bastioli teaches wherein the projectile is dog bone shaped having a first visual pair of bulbous portions disposed at the leading portion and a second visual pair of bulbous portions disposed at the trailing portion (see figure 1 which depicts a dog bone having a pair of bulbous portions at the leading portion and a second pair of bulbous portions at the trailing portion. It is obvious to one of ordinary skill in the art that a dog bone is a projectile as it can be thrown), 
wherein the longitudinal extension connects the first and second visual pair of bulbous portions (see figure 1 which depicts a first and second pair of bulbous portions connected by a longitudinal extension);
wherein the projectile comprises an elastomeric polymer (paragraph [0016] lines 1-4: The biodegradable material according to the present invention comprises starch, a non-pre-plasticized polyvinyl alcohol-co-vinyl acetate copolymer and at least one plasticizer);
Walterscheid and Bastioli are considered to be analogous to the claimed invention because both are in the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid to include a dog bone shaped projectile as taught by Bastioli to provide a pet toy comprising a dog bone shaped projectile made of polymer.
Claim 16 is further rejected because the dimensions of the projectile are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting weight could provide benefits to the projectile, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walterscheid in view of Bastioli in further view of Meyer (U.S. Pat. No. 2,882,055) hereinafter Meyer.
As per claim 3, Walterscheid as modified by Bastioli teaches the dog toy of claim 1,
However, Walterscheid as modified by Bastioli fails to explicitly teach a second pair of bulbous portions that are formed as stabilization fins.
Meyer teaches wherein the second visual pair of bulbous portions are formed as aerodynamic stabilization fins (see figure 1 which depicts a second visual pair of bulbous portions formed as stabilization fins, ref. 22). 
Walterscheid, Bastioli and Meyer are considered to be analogous to the claimed invention because they are in the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid and Bastioli to include a second visual pair of bulbous portions as taught by Meyer to provide a pet toy that comprises a second visual pair of bulbous portions that form stabilization fins.
As per claim 4, Walterscheid as modified by Bastioli and Meyer teaches the dog toy of claim 3,
However, Walterscheid as modified by Bastioli and Meyer fails to explicitly teach stabilization fins comprising at least two fins. 
Meyer teaches wherein the aerodynamic stabilization fins comprise at least two fins (see figure 2 which depicts stabilization fins 22 comprise at least two fins).
Walterscheid, Bastioli and Meyer are considered to be analogous to the claimed invention because they are in the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid and Bastioli to include at least two aerodynamic stabilization fins as taught by Meyer to provide a pet toy that comprises at least two stabilization fins.
As per claim 5, Walterscheid as modified by Bastioli and Meyer teaches the dog toy of claim 3,
However, Walterscheid as modified by Bastioli and Meyer fails to explicitly teach stabilization fins comprising at least three fins. 
Meyer teaches wherein the aerodynamic stabilization fins comprise at least three fins (see figure 2 which depicts stabilization fins 22 comprise at least three fins).
Walterscheid, Bastioli and Meyer are considered to be analogous to the claimed invention because they are in the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid and Bastioli to at least three aerodynamic stabilization fins as taught by Meyer to provide a pet toy that comprises at least three stabilization fins.
As per claim 6, Walterscheid as modified by Bastioli and Meyer teaches the dog toy of claim 3,
However, Walterscheid as modified by Bastioli and Meyer fails to explicitly teach stabilization fins comprising at least four fins. 
Meyer teaches wherein the aerodynamic stabilization fins comprise at least four fins (see figure 2 which depicts stabilization fins 22 comprise at least four fins).
Walterscheid, Bastioli and Meyer are considered to be analogous to the claimed invention because they are in the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid and Bastioli to at least four aerodynamic stabilization fins as taught by Meyer to provide a pet toy that comprises at least four stabilization fins.
As per claim 7, Walterscheid as modified by Bastioli and Meyer teaches the dog toy of claim 6,
However, Walterscheid as modified by Bastioli and Meyer fails to explicitly teach four fins perpendicular to their adjacent fins.
Meyer teaches wherein each of the at least four fins are disposed perpendicular to their respective adjacent fins (see figure 2 which depicts at least four fins 22 perpendicular to their respective adjacent fins).
Walterscheid, Bastioli and Meyer are considered to be analogous to the claimed invention because they are in the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid and Bastioli to at least four fins disposed perpendicular to their respective adjacent fins as taught by Meyer to provide a pet toy that comprises at least four fins that are perpendicular to their adjacent fin.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walterscheid in view of Bastioli in further view of Meyer in further view of Myers (Pub. No. US2006/0025254) hereinafter Meyers.
As per claim 8, Walterscheid as modified by Bastioli and Meyer teaches the dog toy of claim 3,
However, Walterscheid as modified by Bastioli and Meyer fails to explicitly teach stabilization fins that comprise a twisted shape.
Myers teaches wherein the aerodynamic stabilization fins comprise a twisted shape configured to induce a spin of the projectile after launching (see figure 1 which depicts stabilization fins 14 comprise a twisted shape).
Walterscheid, Bastioli, Meyer and Myers are considered to be analogous to the claimed invention because they are in the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid, Bastioli, and Meyer to twist the aerodynamic stabilization fins as taught by Myers to provide a pet toy that comprises twisted stabilization fins.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walterscheid in view of Bastioli in further view of Cottis et al. (GB2428172) hereinafter Cottis.
As per claim 13, Walterscheid as modified by Bastioli teaches the dog toy of claim 1,
However, Walterscheid as modified by Bastioli fails to explicitly teach a slingshot that includes a hand guard that is configured to cover portion of a user’s hand and that is disposed between the user’s hand and the projectile.
Cottis teaches wherein the slingshot includes a hand guard configured to at least partially cover a portion of a user's hand when the user is holding the handle (see figure 4 which depicts a hand guard 30, configured to at least partially cover potion of a user’s hand when the user is holding the handle),
the hand guard being disposed between the user's hand and the projectile when the projectile being pulled back and is stretching the at least one elastic bands before being launched through the air space (see figure 1 which depicts a hand guard 30, It is obvious to one of ordinary skill in the art that while holding the handle 12 the hand guard 30 would be disposed between the user’s hand and the projectile).
Walterscheid, Bastioli and Cottis are considered to be analogous to the claimed invention because they are in the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid and Bastioli to include a hand guard as taught by Cottis to provide a pet toy that comprises a slingshot that includes a hand guard that covers portion of the user’s hand and is disposed between the projectile and the user’s hand.
As per claim 14, Walterscheid as modified by Bastioli and Cottis teaches the dog toy of claim 13,
However, Walterscheid as modified by Bastioli and Cottis fail to explicitly teach a hand guard that is adjustably positioned to the slingshot.
Cottis teaches wherein the hand guard is adjustably positioned to the slingshot at a multitude of positions relative to the handle configured to enable the user to maximize the amount of the user's hand being protected by the hard guard (page 5 lines 7-12: Figures 7 and 8 show how the hand guard 30 can be readily removed from the catapult 10. Thus, the snap-on jaws 44 may be prised off the innermost portions 18 of the arms 16 by the user's thumb and moved away from the arms 16 by pivotal motion of the guard 30 about the spigot 38 which rotates in the through bore 40. It is obvious to one of ordinary skill in the art that the pivotal motion of the guard 30, is adjustably positioned to the slingshot at a multitude of positions).
Walterscheid, Bastioli and Cottis are considered to be analogous to the claimed invention because they are in the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid and Bastioli to include a hand guard that is adjustably positioned to the slingshot as taught by Cottis to provide a pet toy that comprises a slingshot that includes a hand guard that is adjustable.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walterscheid in view of Bastioli in further view of Wilson (U.S. Pat. No. 2,433,412) hereinafter Wilson.
As per claim 15, Walterscheid as modified by Bastioli teaches the dog toy of claim 1,
However, Walterscheid as modified by Bastioli fails to explicitly teach a projectile made from a two-part mold.
Wilson teaches wherein the projectile is made from a two-part mold that does not include any pulls (column 5 lines 10-11: the intermediate member 26 is composed of the two split mold sections 35 and 36).
Walterscheid, Bastioli and Wilson are considered to be analogous to the claimed invention because they are in the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art of animal husbandry before the effective filing date of the claimed invention to modify the system of Walterscheid and Bastioli to include a projectile made from a two-part mold as taught by Wilson to provide a projectile made from a two-split mold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leal et al. (U.S. Pub. No. 2003/0027672) discusses a throwing device.
Silverglate et al. (U.S. Pub. No. 2006/0128253) discusses a flying toy system.
H.C. Griffin (U.S. Pat. No. 65,376) discusses a cross-bow.
O.H. Curtis (U.S. Pat. No. 225,510) discusses a catapult.
Pohlman et al. (U.S. Pat. No. 257,379) discusses a toy catapult.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRI N SCHENKEL whose telephone number is (571)272-5974. The examiner can normally be reached M-F 730-430 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on 5712724417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.S./Examiner, Art Unit 4186                                                                                                                                                                                                        
/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Image provided is from the issued patent (U.S. Pat. No. 8,689,773).
        2 Image provided is from the issued patent (U.S. Pat. No. 8,689,773).
        3 Science behind the center of gravity 
        (https://www.grc.nasa.gov/www/k-12/VirtualAero/BottleRocket/airplane/rktcg.html) 
        4 Image provided is from the issued patent (U.S. Pat. No. 8,689,773).
        5 Image provided is from the issued patent (U.S. Pat. No. 8,689,773).